Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant opts to expedite prosecution by submitting a Terminal Disclaimer filed on 02/01/2021 over US Patent No. 10,574,848. The submission of the accompanying Terminal Disclaimer for obviating the rejection. Therefore, the application is in condition for allowance.
       
      Allowable Subject Matter
Claims 21-36 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 21 and 29, the present invention from the present application discloses in which “a system processor configured to detect the registered image from the input image data; and control whether or not a prompt is provided to a user to confirm whether to store the input image data, including the registered image, in at least one storage device, based on the setting information” which is allowable in combination with the other claimed limitations.

The closest prior art such as Nagashima et al. (US Pub. No. 2012/0288164) and Saeki (US Pub. No. 2015/0022638), which is recorded in the IDS filed on 02/21/20. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.



	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Sato (US P. No. 2016/0078284) discloses a selection unit configured to, for each partial area of an object in a registered image, select a corresponding sample image from the storage unit based on feature quantities of the partial area, a setting unit configured to, for objects in the registered image, set a similarity of feature quantities for each partial area between objects of an identical individual and between objects of different individuals based on a similarity related to the selected sample images for each partial area, a learning unit configured to make a discriminator learn based on the set similarity, an acquisition unit configured to acquire a similarity for each partial area between an object in an input image and the object in the registered image, and a determination unit configured to determine whether the object in the input image is identical to the object in the registered image based on the similarity acquired by the acquisition unit and a result of discrimination by the discriminator.
	Fujiwara (US P. No. 2016/0125266) discloses the setting of the area will be described later in detail. The area setting unit stores the area set by the user in the registered image (set area) in the auxiliary storage device in association with the registered image.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 26, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672